DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-15 have been cancelled and claims 16-35 have been added per Preliminary Amendment.  Claims 16-35 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16/442,198 and 15/334,120, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of the prior-filed applications fails to provide adequate support or enablement for claims 16-35.
Claim 16:
determining, by the at least one programmable processor, that the source file has associated with it a pre-determined limit to a number of instances of the object that can be created by the computer numerically controlled machine; verifying, by the at least one programmable processor, that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit; after verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit

	Claim 21:
determining, by the at least one programmable processor, that the source file has associated with it a pre-determined limit to a number of instances of the object that can be created by the computer numerically controlled machine; verifying, by the at least one programmable processor, that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre- determined limit; and after verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit


	Claim 29:
determining that the source file has associated with it a pre-determined limit to a number of instances of the object that can be created by the computer numerically controlled machine; verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit; 5 after verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit

Accordingly, claims 16-35 are not entitled to the benefit of the prior-filed applications.  

Applicant states that this application is a continuation or divisional application of the prior-filed applications. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed applications: 
The disclosure of the prior-filed applications fails to provide adequate support or enablement for claims 16-35.
Claim 16:
determining, by the at least one programmable processor, that the source file has associated with it a pre-determined limit to a number of instances of the object that can be created by the computer numerically controlled machine; verifying, by the at least one programmable processor, that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit; after verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit

	Claim 21:
determining, by the at least one programmable processor, that the source file has associated with it a pre-determined limit to a number of instances of the object that can be created by the computer numerically controlled machine; verifying, by the at least one programmable processor, that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre- determined limit; and after verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit

	Claim 29:
determining that the source file has associated with it a pre-determined limit to a number of instances of the object that can be created by the computer numerically controlled machine; verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit; 5 after verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit


Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 16 September 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of claims 16-35 is not properly described in the application as filed.
Claim 16:
determining, by the at least one programmable processor, that the source file has associated with it a pre-determined limit to a number of instances of the object that can be created by the computer numerically controlled machine; verifying, by the at least one programmable processor, that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit; after verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit

	Claim 21:
determining, by the at least one programmable processor, that the source file has associated with it a pre-determined limit to a number of instances of the object that can be created by the computer numerically controlled machine; verifying, by the at least one programmable processor, that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre- determined limit; and after verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit

	Claim 29:
determining that the source file has associated with it a pre-determined limit to a number of instances of the object that can be created by the computer numerically controlled machine; verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit; 5 after verifying that a current count of instances of the object created by the computer numerically controlled machine does not exceed the pre-determined limit

The Examiner has not found support for the preceding limitations in either the parent or original nonprovisional application or provisional application.  Hence, the only support for the preceding limitations is found in claims 16-35 as filed on 8 November 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to source files and motion plans in computer numerically controlled machines:
	USPN 11,327,461 B2 to Shapiro et al.
	USPN 11,281,189 B2 to Shapiro et al.
	USPN 11,249,456 B2 to Shapiro et al.
	US Pub. No. 2022/0350306 A1 to Shapiro et al.
	US Pub. No. 2022/0276632 A1 to Shapiro et al.
	US Pub. No. 2022/0066413 A1 to Shapiro et al.
	WO Pub. No.  2018/098398 A1 to SHAPIRO
	WO Pub. No. 2018/098394 A1 to SHAPIRO
	WO Pub. No. 2016/131021 A1 to SHAPIRO et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        30 November 2022